Citation Nr: 9912383	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-29 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post operative gallbladder removal with esophageal repair.

2.  Entitlement to a temporary total disability rating for a 
period of convalescence following a hospitalization from 
November 24, 1995, to December 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1994, plus an additional 12-plus years of unconfirmed 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, ultimately, denied entitlement to an 
evaluation in excess of 30 percent for post-operative 
gallbladder removal with esophageal repair, and a temporary 
total disability rating for a period of convalescence 
following a hospitalization from November 24, 1995, to 
December 1, 1995.  Rating actions initially granted service 
connection for the gallbladder removal from the day following 
separation from service.  The rating has been raised to 30 
percent in subsequent ratings, with the effective date the 
day following separation from service.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

The issue of entitlement to an increased rating will be 
discussed below, the remaining issue of entitlement to a 
temporary total rating will be discussed only in the REMAND 
section of this Board decision.  Moreover, in view of recent 
guidance, the issue before the Board is taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement of the case and the supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 30 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review of the entire period 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's post-operative gallbladder residuals are 
currently manifested by subjective complaints of pain, 
cramping, and bowel urgency. 

3.  Current objective findings of the veteran's post-
operative gallbladder residuals include tenderness at the 
lower end of the sternum.  

4.  There is no objective clinical evidence of partial 
obstruction, severe hemorrhage or large ulcerated or eroded 
areas of gastritis, sweating, circulatory disturbance after 
meals, hypoglycemic symptoms, or weight loss with 
malnutrition and anemia, or recurrent hematemesis or melena 
with manifestations of anemia and weight loss productive of 
definite impairment of health.
 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post operative gallbladder removal with esophageal repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.113, 
4.114, Diagnostic Codes (DCs) 7301, 7307, 7308, 7318, 7346 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The relevant regulations also provide that when an unlisted 
condition is encountered it will be permissible to rate by 
analogy.  The Board notes that the rating schedule lists 
gallbladder removal but does not list gastroesophageal reflux 
or esophageal repair as specific disorders.  In such cases, 
ratings by analogy are authorized.  38 C.F.R. § 4.20 (1998).  
The RO initially rated the veteran's gastrointestinal 
disorder under DC 7318-7346 for gallbladder removal and 
hiatal hernia.  The Board will also consider DCs 7301, 7307, 
and 7308 for adhesions of the peritoneum, hypertrophic 
gastritis, and post gastrectomy syndromes. 

Under DC 7301, "moderate" disability due to adhesions of 
the peritoneum, demonstrated by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention, warrants 
a 10 percent rating.  "Moderately severe" disability due to 
adhesions of the peritoneum, demonstrated by a partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain than that 
associated with "severe" disability, warrants a 30 percent 
rating.  "Severe" disability is demonstrated by definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage and warrants a 
50 percent evaluation.  38 C.F.R. § 4.114, DC 7301 (1998).

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 
(1998).

For postgastrectomy syndromes, when there are infrequent 
episodes of epigastric distress with characteristic "mild" 
circulatory symptoms or continuous mild manifestations, a 20 
percent evaluation may be assigned under DC 7308.  When there 
are "moderate," less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss, a 40 percent 
evaluation may be assigned.  "Severe" post gastrectomy 
syndrome, associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrants a 60 
percent evaluation.  38 C.F.R. § 4.114, DC 7308 (1998).

Removal of the gallbladder which is nonsymptomatic warrants a 
noncompensable evaluation.  Gallbladder removal with "mild" 
symptoms may be assigned a 10 percent evaluation.  "Severe" 
symptoms associated with gallbladder removal warrants a 30 
percent evaluation, the highest available under this code.  
38 C.F.R. § 114, DC 7818 (1998).  Moreover, ratings under DCs 
7301 to 7329, in pertinent part, will not be combined with 
each other.  38 C.F.R. § 4.114.

Further, under the provisions of DC 7346 (hiatal hernia), a 
10 percent evaluation is warranted for two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346 
(1998).

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding.  38 C.F.R. §§ 4.113, 
4.114 (1998).  Thus, the Board will consider post-operative 
gallbladder removal and esophageal repair as one disability 
but will consider the relevant diagnostic code for each.

Historically, the RO granted entitlement to service 
connection for post-operative gallbladder removal and 
esophageal repair and assigned a 10 percent evaluation after 
the veteran had undergone the procedure in service.  In a 
September 1994 VA general medical examination report, he 
complained of feeling fluid around the esophagus off and on.  
Physical examination revealed that he weighed 220 lbs. with a 
heavy build and a good state of nutrition.  His abdomen was 
soft and without masses.  He had tenderness at the lower end 
of the sternum.  No hernia was present.  A long mid-
abdominal, non-tender scar was noted.  The final diagnoses 
included residuals of stomach surgery.

In June 1995, the veteran reported a protrusion to the right 
of the abdominal suture line.  And in July 1995, he was 
hospitalized for a seven month history of bulging and 
associated pain at the midline abdominal incision, especially 
when lifting and straining.  A past medical history of 
gastroesophageal reflux disease with a Nissen fundoplication 
procedure was noted.  A esophagogastroduodenoscopy (EGD) 
showed asymptomatic Barrett's esophagitis, mild gastritis, 
and duodenitis.  He also underwent a ventral incisional 
hernia repair with Marlex mesh and was discharged 10 days 
later.  A post-operative follow-up clinic note indicated that 
he was doing well with a good appetite and the wound was 
well-healed without evidence of infection.

In November 1995, the veteran was again hospitalized with 
abdominal pain and nausea.  He was shown to have a small 
bowel obstruction secondary to adhesions and underwent an 
exploratory laparotomy with adhesion lysis and incidental 
appendectomy.  He was discharged approximately one week later 
in stable condition and instructed to return to the clinic in 
one week.  His weight was listed at 239 lbs.  There are no 
additional treatment notes associated with the claims file.  

Ultimately, a rating of 30 percent for the gallbladder 
disorder and the postoperative residuals was assigned.  This 
was made effective the day following separation from service.

At a hearing before the undersigned Member of the Board in 
November 1998, the veteran testified that he underwent 
surgery around Thanksgiving, 1995, due to adhesions from 
previous gallbladder surgery, which had strangled off the 
bowels.  He observed that he had a 17 inch scar and still had 
a drainage tube at the time of discharge.  He did not return 
to work for an additional two months.  He reported that he 
did not have much warning before his bowel movements and had 
a lot of discomfort.  The doctor told him that he wanted to 
perform some additional surgery but the veteran has not yet 
been able to afford it.  He reflected that he experienced 
nausea but could not actually vomit because of an earlier 
procedure he had to block off vomiting, denied anemia, could 
not eat gastric-type food because of pain and an inability to 
belch, and had difficulty lifting heavy objects.  Upon 
further questioning, he described pain under the breast bone 
where the rib cage turned.  He also reported having 
significant cramps but denied diarrhea or constipation.  He 
was not on antacids.  He concluded that the worse part was 
the urgency of the bowel movements and pain along the 
placement of the mesh.  

After reviewing the evidence on file, it is the conclusion of 
the Board that a rating in excess of 30 percent is not in 
order.  The current rating contemplates moderately severe 
adhesions of the peritoneum (DC 7301), chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms (DC 
7307), moderate postgastrectomy syndrome (DC 7308), 
gallbladder removal with severe symptoms (DC 7318), and 
persistently recurrent epigastric distress (DC 7346).  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
38 C.F.R. § 4.114 (1998).

First, the Board finds that the evidence does not warrant a 
rating in excess of 30 percent under DC 7301.  Specifically, 
there is no current evidence of a definite partial 
obstruction, or frequent or prolonged episodes of severe 
colic distention.  Although the veteran reported some nausea, 
the obstruction was relieved with surgery and there is no 
evidence of a lingering partial obstruction noted.  Next, the 
evidence does not support a higher evaluation under DC 7307.  
Specifically, although a July 1995 EGD showed mild gastritis, 
it was noted by the examiner to be asymptomatic.  In 
addition, there is no evidence of any episodes of severe 
hemorrhage and the EGD did not show large ulcerations or 
eroded areas.  Therefore, a higher rating under DC 7307 is 
not warranted.

Further, a higher rating would not be available if the 
veteran's disability were to be rated under DC 7308.  As 
noted above, the most recent clinical evidence does not show 
symptoms of cold sweats, clammy skin, chill bumps, or any 
other manifestations of mild circulatory symptoms after 
meals, nor evidence of diarrhea or weight loss.  
Specifically, the veteran denied having diarrhea and his 
weight appears to have increased over time.  As moderate 
postgastrectomy syndrome is not shown, there is no basis for 
a higher rating under DC 7308.  Next, a higher than 30 
percent rating would not be available under DC 7318, 
regardless of the severity of the gastrointestinal 
disability.  

Finally, the Board notes that the evidence does not support a 
finding of symptoms productive of severe impairment of health 
which would warrant a 60 percent evaluation under DC 7346.  
First, the Board acknowledges the veteran's reports of pain, 
cramping, and bowel urgency.  However, a 60 percent rating 
under DC 7346 requires material weight loss, hematemesis, 
melena, moderate anemia, or other symptoms productive of 
severe impairment of health.  In this case, the veteran's 
weight appears relatively stable.  Specifically, in the 
September 1994 VA general medical examination report, he was 
noted to weigh 220 lbs.; at the time of his November 1995 
hospitalization, his weight was listed at 239 lbs - an actual 
increase in weight.  In addition, he denied anemia or having 
problems with his bowels, other than the cramping and 
urgency.  Finally, there is no evidence of symptomatology 
productive of severe impairment of health.  In fact, the 
veteran testified that he was working, apparently full-time, 
in his own business.  Accordingly, although the veteran has 
reported pain, cramping, and bowel urgency, the evidence does 
not show severe impairment of health, and there is no basis 
under DC 7346 for an increased rating.

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no competent 
evidence of severe disease or severe impairment of health.  
It is the conclusion of the Board, therefore, that the 
evidence on file does not support an increased rating for 
post-operative gallbladder removal with esophageal repair.  
The current objective findings more nearly approximate those 
for the 30 percent rating, and accordingly the lower rating 
is for application.  38 C.F.R. § 4.7 (1998).  



ORDER

Entitlement to an evaluation in excess of 30 percent for post 
operative gallbladder removal with esophageal repair is 
denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the issue of a temporary total rating 
for the period of convalescence after a hospitalization from 
November 24, 1995, to December 1, 1995, was denied by rating 
decision dated in December 1996.  At a hearing before the 
undersigned in November 1998, he claimed that he was 
discharged from the hospital with a drainage tube, was 
examined by the doctor one week after discharge, was 
instructed not to drive for four weeks, and was unable to 
work for two months.  However, there is no evidence of post-
operative treatment currently associated with the claims file 
and the Board finds that an attempt should be made to 
associate those records with the claim file.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant post-operative treatment 
for the period of hospitalization from 
November 24, 1995, to December 1, 1995, 
most particularly the records of Dr. 
Perciballi.  A specific attempt to obtain 
follow-up treatment records for the 
immediate post-hospital period should be 
undertaken.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, as necessary, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, the RO should 
readjudicate the current claim.  To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

